Appeal from a judgment of the Supreme Court (Connolly, J.), entered May 21, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, a prison inmate, filed a grievance seeking to have his job pay rate restored from $0.35 per hour back to the $0.45 per hour that he had been making prior to having been found guilty of violating a prison disciplinary rule and serving time in the special housing unit. Following the denial of his grievance, petitioner commenced this CPLR article 78 proceeding. In addition to requesting that the grievance determination be overturned and his pay rate be increased to $0.45 per hour, petitioner sought to be awarded back pay. Supreme Court dismissed the petition and this appeal ensued.
We affirm. The Attorney General has advised this Court that, effective June 25, 2007, petitioner’s pay rate was restored to the requested $0.45 per hour. Thus, that issue is moot (see Matter of Medina v New York State Dept. of Correctional Servs., 43 AD3d 1236, 1236 [2007]). As for petitioner’s demand for back pay, such relief is not available in a CPLR article 78 proceeding (see Matter of Nowlin v Schriver, 278 AD2d 631, 632 [2000], lv denied 96 NY2d 711 [2001]).
Cardona, P.J., Mercure, Peters, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.